               Case 3:20-cr-00452-EMC Document 31 Filed 12/28/20 Page 1 of 7




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 THOMAS A. COLTHURST (CABN 99493)
   DANIEL PASTOR (CABN 297948)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6778
             FAX: (415) 436-7234
 8           daniel.pastor@usdoj.gov

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       )   NO. 20-CR-0452 EMC
14                                                   )
             Plaintiff,                              )   UNITED STATES’ MOTION TO REVOKE
15                                                   )   RELEASE ORDER AND TO EXTEND STAY OF
        v.                                           )   RELEASE
16                                                   )
     FRANCISCO RICARDO MIRANDA,                      )   Date: December 28, 2020
17                                                   )   Judge: Hon. Edward J. Davila
             Defendant.                              )
18                                                   )
                                                     )
19

20           PLEASE TAKE NOTICE that on December 28, 2020 at a time convenient for the Court, or as
21 soon thereafter as possible, the United States, pursuant to 18 U.S.C. § 3145, will and hereby does appeal

22 the magistrate judge’s release order issued on December 28, 2020, and moves this Court for entry of an

23 order revoking the magistrate court’s release order. The United States further moves this Court to

24 extend the stay of the magistrate judge’s release order, which will expire on December 29, 2020 at

25 10:30 a.m., until such time as this motion can be heard.

26           Francisco Ricardo Miranda is the leader of a Bay Area drug trafficking organization (the
27 “Miranda DTO”) and a Mexican citizen. Three of Miranda’s co-conspirators in this case—Jesus Rojas-

28 Vega, Gelacio Perez-Rojas, and Leonel Cisneros-Sosa—are believed to have fled to Mexico. Miranda

                                                         1
                 Case 3:20-cr-00452-EMC Document 31 Filed 12/28/20 Page 2 of 7




 1 was intercepted on a court-authorized wiretap saying that, if he were caught, he would flee to Mexico.

 2 See Dkt. 13-1 at 3. Agents also intercepted a phone call between Miranda and his father discussing

 3 sending Miranda’s children to live in Michoacán, Mexico where Miranda’s family owns orchards.

 4          Miranda told Pretrial Services that he has not had a job for the past 10 years. The wiretap

 5 evidence and agents’ surveillance show that he is a full-time drug dealer. When Miranda was arrested,

 6 agents found large amounts of cash and fraudulent identification at his home. Miranda’s stash house

 7 contained 30 pounds of methamphetamine, which was still drying, and a press used to stamp bricks of

 8 cocaine with symbols.

 9          The Miranda DTO obtains cocaine and methamphetamine from Southern California-based

10 suppliers and has ties to drug suppliers in Mexico. The DEA has been investigating the Miranda DTO

11 since December 2019. The government submits that Miranda should be detained. He is a continuing

12 danger to the community and there is a significant risk that he will flee to avoid the significant sentence

13 he is facing. The rebuttable presumption in favor of detention applies to this case, 18 U.S.C.

14 § 3142(e)(3)(A), and has not been overcome.

15          I.       STANDARD OF REVIEW

16          On appeal of a magistrate judge’s release order, this Court “should review the evidence before

17 the magistrate and make its own independent determination whether the magistrate’s findings are

18 correct, with no deference.” United States v. Koenig, 912 F.2d 1190, 1193 (9th Cir. 1990). The record is

19 not limited to those facts that were presented to the magistrate judge; rather, the Court should “make its

20 own ‘de novo’ determination of the facts,” and the “ultimate determination of the propriety of detention

21 is also to be decided without deference to the magistrate’s ultimate conclusion.” Id. at 1193.

22          “The facts that the Court uses to support a finding that no condition or combination of conditions

23 will reasonably assure the safety of any other person and the community shall be supported by clear and

24 convincing evidence.” 18 U.S.C. § 3142(f)(2)(B). The burden of proof rests with the government prior

25 to trial. See United States v. Hir, 517 F.3d 1081, 1096 (9th Cir. 2008). With respect to risk of flight, the

26 government bears the burden of demonstrating by a preponderance of the evidence that no set of release

27 conditions will mitigate the risk of non-appearance. See United States v. Motamedi, 767 F.2d 1403, 1406

28

                                                          2
              Case 3:20-cr-00452-EMC Document 31 Filed 12/28/20 Page 3 of 7




 1 (9th Cir. 1985). The rules concerning admissibility of evidence in criminal trials do not apply to a

 2 detention hearing. 18 U.S.C. § 3142(f)(2)(B).

 3          II.         DETENTION HEARING

 4          The magistrate judge ordered Miranda released on a $50,000 unsecured bond with his wife as a
 5 custodian. The government believes that is insufficient given that Miranda’s wife admitted the defendant

 6 has not had a job for ten years. She is presumably aware of how the defendant earns money given his

 7 prior state narcotics arrest and the large amounts of cash found at their home. Given that Miranda

 8 previously stated his intention to flee to Mexico if he were caught and that he has discussed sending his

 9 children to live in Mexico with his family there, his incentives to flee are considerable. In addition, his
10 wife has no job and no income, whereas agents believe Miranda’s family has significant assets in

11 Mexico including the orchards that are discussed in intercepted calls.

12          III.        MIRANDA IS A SERIOUS RISK OF FLIGHT AND A CONTINUING DANGER
                        TO THE COMMUNITY
13
                   A.     Miranda Stated His Intent to Flee to Mexico If Arrested. Miranda’s Co-
14                        Conspirator Rojas Is Believed to Have Already Fled to Mexico.
15          Miranda faces a minimum of 10 years in prison for his role as the leader and organizer of a drug
16 conspiracy to possess five or more kilograms of cocaine with intent to distribute. In a phone call

17 intercepted through a court-authorized wiretap, Miranda said, “If they catch me . . . I will leave to the

18 motherland.” Dkt. 13-1 at 3. Miranda’s co-conspirator Rojas (who was arrested by the California

19 Highway Patrol after five kilograms of cocaine were found in his vehicle), is believed to have already

20 fled to Mexico. Rojas has been intercepted calling drug associates using a Mexico-based phone number.

21 Agents believe two of Miranda’s other co-conspirators, Gelacio Perez-Rojas and Leonel Cisneros-Sosa,

22 have also fled to Mexico to escape arrest.

23                 B. Miranda Has Been Living Under An Assumed Identity and Using Fraudulent
                      Identity Documents
24

25          Miranda has a California Driver’s License bearing his photo and the name “Concepcion Amneris

26 Aponte.” The license lists an address in Delhi, California, south of the city of Merced. However,

27 Miranda resides in the Bay Area. When agents executed a search warrant on Miranda’s home, they

28 found a Social Security card (shown below) bearing the fake name listed on the driver’s license.

                                                          3
              Case 3:20-cr-00452-EMC Document 31 Filed 12/28/20 Page 4 of 7




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22              C. Miranda lacks legitimate employment tying him to the community and is a full-time
                   drug dealer posing a continuing danger to the community.
23

24          Miranda told Pretrial Services that he has not had a job for the past 10 years despite being an
25 able-bodied 34-year-old man. His family’s story that he has been working with a mechanic fixing and

26 selling cars does not square with the information the government has obtained in the investigation of this

27

28

                                                         4
                     Case 3:20-cr-00452-EMC Document 31 Filed 12/28/20 Page 5 of 7




 1 case over the past year. The DEA monitored communications over several telephones 1 used by Miranda

 2 during the months of February, March, April, June, and July 2020. Agents uncovered no evidence of

 3 legitimate employment during the interception periods. When Miranda was processed after his arrest in

 4 this case, he told the agents that he did not have a job. He is a full-time drug dealer. During the search of

 5 his residence, as agents sought to arrest him, Miranda also attempted to destroy his phone by breaking it

 6 in half, presumably in an effort to prevent the government from obtaining his communications and

 7 contacts. Miranda has been linked to several significant drug seizures, indicating the scale of his drug

 8 distribution business. Using court-authorized wiretaps, surveillance, and drug seizures, the DEA has

 9 documented Miranda’s involvement in three cocaine transactions in April and June 2020 (see table
10 below).

11       DATE           DRUGS SEIZED             CIRCUMSTANCES                          COMPLAINT (DKT. 1)
                                                                                        PARAGRAPHS
12                                                                                      DESCRIBING SEIZURE

                                                                                        Seizure described in ¶ 61.
13                                               Co-defendant Soto arranged to return   Relevant intercepted
                                                 cocaine to Miranda that Miranda        communications and
14       4/1/2020       291 grams of cocaine     would provide to co-defendant          surveillance described in
                                                 Cisneros. DEA seized the cocaine       ¶¶ 59-62.
15                                               from hiding place.

16                                                                                      Seizure described in ¶¶ 23-24.
                                                 Miranda arranged to have co-           Relevant intercepted
17                                               defendant Rojas pick up a shipment     communications and
                                                 of approximately 5 kilograms of        surveillance described in
18                                               cocaine, which was discussed in        ¶¶ 18-25.
         4/9/2020       4,985 grams of cocaine   several intercepted communications.
19                                               The
                                                 5-kilogram shipment was seized by
20                                               officers from the California Highway
                                                 Patrol.
21
                                                                                        Seizure described in ¶¶ 47-48.
22                                               Miranda arranged shipment of 12        Relevant intercepted
                                                 kilograms of cocaine, which was        communications and
23                                               discussed in several intercepted       surveillance described in
         6/14/2020      997 grams of cocaine
                                                 communications. A portion of the       ¶¶ 26-50.
24                                               shipment of cocaine was seized by
                                                 Hayward police officers.
25

26

27

28   1
         Miranda’s phones had user subscriber information under different names.
                                                         5
              Case 3:20-cr-00452-EMC Document 31 Filed 12/28/20 Page 6 of 7




 1 When agents searched Miranda’s home on November 17, 2020, they found a large amount of cash

 2 (shown below). The same day, when agents searched Miranda’s stash house in Mountain View, they

 3 seized 30 pounds of methamphetamine that was still drying. At the stash house, agents also seized a

 4 press used to stamp symbols on bricks of cocaine. Location data obtained through a search warrant for

 5 Miranda’s cell phone shows that Miranda frequented the stash house.

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19          The preponderance of the evidence shows a risk of flight where, among other factors, the weight

20 of the evidence alerts the defendant to the reasonable possibility of conviction. United States v.

21 Townsend, 897 F.2d 989, 994 (9th Cir. 1990). Here, the evidence against Miranda, and the mandatory
                                                                                                  2
22 ten-year sentence he faces if convicted, make him a serious risk of flight. See id. at 994-95.

23          Miranda is also a danger to the community by virtue of the means he has chosen to make a

24 living. As one court has explained, the risk of continued drug trafficking in particular is a danger to the

25 community:

26
     2
27   See also United States v. Parodi, No. CR 08-0083 PJH, 2008 WL 683421, at *2 (N.D. Cal. Mar. 7,
   2008) (“[I]n cases with large sums of cash available to the defendant the court may draw the conclusion
28 that the defendant has the means to abscond. A defendant's financial condition and the length of
   sentence he or she faces are of particular importance in assessing the risk of flight.”).
                                                       6
              Case 3:20-cr-00452-EMC Document 31 Filed 12/28/20 Page 7 of 7




 1                  In its report accompanying the Comprehensive Crime Control Act of
                    1984, Senate Report No. 98-225, reprinted in 1984 U.S. Code Cong. &
 2                  Ad. News, pp. 3182, et seq., the Senate Committee on the Judiciary
                    explained at length the concept of pretrial detention as provided under '
 3
                    3142(e). The concern about safety is to be given a broader construction
 4                  than the mere danger of physical violence. Safety of the community
                    “refers to the danger that the defendant might engage in criminal activity
 5                  to the detriment of the community.” Id. at 3195. The Committee also
                    emphasized that "the risk that a defendant will continue to engage in drug
 6                  trafficking constitutes a danger to the ‘safety of any other person or the
                    community.’” (Footnote omitted.) Id. at 3196. See also United States v.
 7
                    Strong, 775 F.2d 504, 506-07 (3d Cir. 1985) (Congress equated drug
 8                  trafficking with danger to community).

 9 United States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989); see also United States v. Wolf, No. CR 15-
10 263-EJD, 2015 WL 4573039 (N.D. Cal. Jul. 29, 2015) (“Because this evidence demonstrated

11 Defendant’s continuing involvement with the distribution of drugs, the danger to the community he

12 posed if released was established by clear and convincing evidence”).

13          D.      Miranda Has An Active State Arrest Warrant For 2009 Drug Charges

14          Miranda also has an active state arrest warrant from Redwood City, California. In 2009, state

15 authorities charged him with possession for sale of controlled substances and conspiracy to sell

16 controlled substances. In August 2010, an immigration judge ordered him removed from the United

17 States. In August 2011, federal authorities removed Miranda to Mexico. At some point thereafter,

18 Miranda illegally reentered the U.S. and resumed his drug trafficking activities. Use and possession of

19 fraudulent identity documents, unlawful entry into the United States, and prior failure to appear in state

20 court are all factors that support detention based on risk of flight. United States v. Santos-Flores, 794

21 F.3d 1088, 1092 (9th Cir. 2015).

22          IV.     CONCLUSION

23      The government respectfully requests that the Court revoke the release order and detain Miranda as a

24 serious risk of flight and a continuing danger to the community.

25 DATED: December 28, 2020                                      Respectfully submitted,

26                                                               DAVID L. ANDERSON
                                                                 United States Attorney
27                                                               ____/s/____________________
                                                                 DANIEL PASTOR
28
                                                                 Assistant United States Attorney
                                                         7
